         Case 3:19-cv-01524-KM Document 14 Filed 08/01/20 Page 1 of 15




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 MAXIMILLIAN NAPOLEAN
 WANNER,
                                                    CIVIL ACTION NO. 3:19-CV-01524
                       Plaintiff,

        v.                                                 (MEHALCHICK, M.J.)

 ANDREW SAUL, Commissioner of Social
 Security,

                       Defendant.


                                MEMORANDUM OPINION

       Plaintiff Maximillian Napolean Wanner (“Wanner”) brings this action under sections

205 and 1631 of the Social Security Act, 42 U.S.C. §§ 405(g), 1383(c)(3) (incorporating 42

U.S.C. § 405(g) by reference), for judicial review of the final decision of the Commissioner of

Social Security (the “Commissioner”) denying his application for disability insurance benefits

and supplemental security income under Titles II and XVI of the Social Security Act. For the

following reasons, the undersigned shall order the Commissioner’s decision be vacated and

remanded.

I.     BACKGROUND AND PROCEDURAL HISTORY

       In December 2016, Wanner protectively filed applications for Title II disability

insurance benefits and Title XVI supplemental security income, claiming disability beginning

January 4, 2004, due to bipolar disorder, Asperger’s syndrome, anxiety, and insomnia. (Doc.

5-5, at 5; Doc. 5-6, at 2). The Social Security Administration initially denied both applications

in February 2017, prompting Wanner’s request for a hearing, which Administrative Law

Judge (ALJ) Susan Torres held on May 10, 2018. (Doc. 5-5, at 20; Doc. 5-6, at 32-33). In a
           Case 3:19-cv-01524-KM Document 14 Filed 08/01/20 Page 2 of 15



written opinion dated September 25, 2018, the ALJ determined that Wanner was not disabled

from January 4, 2004, through the date of the decision, and therefore not entitled to benefits

under Titles II or XVI. (Doc. 5-5, at 15). On July 3, 2019, the Appeals Council denied

Wanner’s request for review. (Doc. 5-2, at 2).

       On September 4, 2019, Wanner filed the instant complaint. (Doc. 1). The

Commissioner responded on November 13, 2019, providing the requisite transcripts from

Wanner’s disability proceedings. (Doc. 4; Doc. 5). The parties then filed their respective

briefs, with Wanner raising four bases for reversal or remand. (Doc. 9; Doc. 10).

II.    STANDARDS OF REVIEW

       To receive benefits under Titles II or XVI of the Social Security Act, a claimant must

demonstrate an “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than

12 months.” 42 U.S.C. § 423(d)(1)(A); 1382c(a)(3)(A). To satisfy this requirement, a claimant

must have a severe physical or mental impairment that makes it impossible to do his or her

previous work or any other substantial gainful activity that exists in significant numbers in the

national economy. 42 U.S.C. § 423(d)(2)(A), 1382c(a)(3)(B); 20 C.F.R. §§ 404.1505(a),

416.905. 1 Additionally, to be eligible to receive benefits under Title II of the Social Security

Act, a claimant must be insured for disability insurance benefits. 42 U.S.C. § 423(a)(1)(a); 20



       1
        A “physical or mental impairment” is defined as an impairment resulting from
“anatomical, physiological, or psychological abnormalities which are demonstrable by
medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3),
1382c(a)(3)(d).

                                              -2-
         Case 3:19-cv-01524-KM Document 14 Filed 08/01/20 Page 3 of 15



C.F.R. § 404.131.

       A.   ADMINISTRATIVE REVIEW

       In evaluating whether a claimant is disabled, the “Social Security Administration,

working through ALJs, decides whether a claimant is disabled by following a now familiar

five-step analysis.” Hess v. Comm’r Soc. Sec., 931 F.3d 198, 200–01 (3d Cir. 2019). The “burden

of proof is on the claimant at all steps except step five, where the burden is on the

Commissioner of Social Security.” Hess, 931 F.3d at 201; 20 C.F.R. §§ 404.1512(a)(1),

416.912(a)(1). Thus, if the claimant establishes an inability to do past relevant work at step

four, the burden shifts to the Commissioner at step five to show that jobs exist in significant

numbers in the national economy that the claimant could perform consistent with his or her

residual functional capacity, age, education, and past work experience. 20 C.F.R. §§

404.1512(a)(1), 416.912(a)(1).

       B.   JUDICIAL REVIEW

       The Court’s review of a determination denying an application for benefits is limited

“to considering whether the factual findings are supported by substantial evidence.” Katz v.

Comm’r Soc. Sec., No. 19-1268, 2019 WL 6998150, at *1 (3d Cir. Dec. 20, 2019). Substantial

evidence “does not mean a large or considerable amount of evidence, but rather such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Pierce v.

Underwood, 487 U.S. 552, 565 (1988) (internal quotation marks omitted). Substantial evidence

is less than a preponderance of the evidence but more than a mere scintilla. Richardson v.

Perales, 402 U.S. 389, 401 (1971).

       A single piece of evidence is not substantial if the ALJ ignores countervailing evidence



                                             -3-
         Case 3:19-cv-01524-KM Document 14 Filed 08/01/20 Page 4 of 15



or fails to resolve a conflict created by such evidence. Mason v. Shalala, 994 F.2d 1058, 1064

(3d Cir. 1993). In an adequately developed factual record, substantial evidence may be

“something less than the weight of the evidence, and the possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ’s decision] from being

supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n, 383 U.S. 607, 620

(1966). “In determining if the Commissioner's decision is supported by substantial evidence

the court must scrutinize the record as a whole.” Leslie v. Barnhart, 304 F. Supp. 2d 623, 627

(M.D. Pa. 2003).

       The question before the Court, therefore, is not whether Wanner was disabled, but

whether the Commissioner’s determination that Wanner was not disabled is supported by

substantial evidence and was reached based upon a correct application of the relevant

law. See Arnold v. Colvin, No. 3:12-CV-02417, 2014 WL 940205, at *1 (M.D. Pa. Mar. 11,

2014) (“[I]t has been held that an ALJ’s errors of law denote a lack of substantial

evidence.”); Burton v. Schweiker, 512 F. Supp. 913, 914 (W.D. Pa. 1981) (“The

[Commissioner]’s determination as to the status of a claim requires the correct application of

the law to the facts.”); see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that

the scope of review on legal matters is plenary). “In determining if the Commissioner’s

decision is supported by substantial evidence the court must scrutinize the record as a

whole.” Leslie v. Barnhart, 304 F. Supp. 2d 623, 627 (M.D. Pa. 2003). If “the ALJ’s findings

of fact . . . are supported by substantial evidence in the record,” the Court is bound by those

findings. Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000).




                                               -4-
           Case 3:19-cv-01524-KM Document 14 Filed 08/01/20 Page 5 of 15



III.   THE ALJ’S DECISION 2

       In her written decision, the ALJ determined that “[Wanner] has not been under a

disability, as defined in the Social Security Act, from January 4, 2004, through the date of this

decision . . ..” (Doc. 5-5, at 15). Further, the ALJ determined that Wanner was capable of

performing a full range of work at all exertional levels with particular limitations discussed

infra. (Doc. 5-5, at 10). The ALJ reached this conclusion after proceeding through the five-

step sequential analysis required by the Social Security Act. See 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4).

       A.    STEP ONE

       At step one of the five-step analysis, the ALJ must determine whether the claimant is

engaging in substantial gainful activity (“SGA”). 20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i). If a claimant is engaging in SGA, the claimant is not disabled, regardless of

age, education, or work experience. SGA is defined as work activity requiring significant

physical or mental activity and resulting in pay or profit. 20 C.F.R. §§ 404.1520(b),

416.920(b). In making this determination, the ALJ must consider only the earnings of the

claimant. 20 C.F.R. § 404.1574; 20 C.F.R. § 416.974.

       Here, the ALJ determined that Wanner “has not engaged in substantial gainful activity

since January 4, 2004, the alleged onset date.” (Doc. 5-5, at 7). Thus, the ALJ’s analysis

proceeded to step two.




       2
         At the outset, the ALJ determined that Wanner met the insured status requirements
of the Social Security Act through March 31, 2018. (Doc. 5-5, at 7).

                                              -5-
           Case 3:19-cv-01524-KM Document 14 Filed 08/01/20 Page 6 of 15



       B.    STEP TWO

       At step two, the ALJ must determine whether the claimant has a medically

determinable impairment, or combination of impairments, that is severe and meets the 12-

month duration requirement. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the ALJ

determines that the claimant does not have an impairment or combination of impairments

that significantly limits his or her “physical or mental ability to do basic work activities,” the

ALJ will find that the claimant does not have a severe impairment and is therefore not

disabled. 20 C.F.R. §§ 404.1520(c), 416.920(c). If a claimant establishes a severe impairment

or combination of impairments, the ALJ analysis continues to the third step.

       Here, the ALJ concluded that Wanner had the following severe impairments: bipolar

disorder, anxiety, attention deficit hyperactivity disorder (“ADHD”), and a learning disability

with regard to mathematics. (Doc. 5-5, at 8). 3

       C.    STEP THREE

       At step three, the ALJ must determine whether an impairment or combination of

impairments meets or equals the medical equivalent of an impairment listed in the version of

20 C.F.R. Part 404, Subpt. P, App. 1 that was in effect on the date of the ALJ’s decision. 20

C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). The sections in this appendix are commonly

referred to as “listings.” If the ALJ determines that the claimant’s impairments meet these

listings, then the claimant is considered disabled. 20 C.F.R. §§ 404.1520(d), 416.920(d).

       The ALJ determined that none of Wanner’s impairments, considered individually or




       Additionally, the ALJ found that Wanner suffered from “several” non-severe
       3

impairments “including obesity and Asperger’s syndrome.” (Doc. 5-5, at 8).

                                              -6-
         Case 3:19-cv-01524-KM Document 14 Filed 08/01/20 Page 7 of 15



in combination, met or equaled the severity of a listed impairment. (Doc. 5-5, at 8). The ALJ

considered the mental disorder listings under section 12.00 of appendix 1 – specifically,

listings 12.04 (depressive, bipolar and related disorders), 12.06 (anxiety and obsessive-

compulsive disorders), 12.10 (autism spectrum disorder), and 12.11 (neurodevelopmental

disorders). 20 C.F.R. Part 404, Subpt. P, App. 1 § 12.00. (Doc. 5-5, at 8).

       D.   RESIDUAL FUNCTIONAL CAPACITY

       Between steps three and four, the ALJ determines the claimant’s residual functional

capacity (“RFC”), crafted upon consideration of the evidence presented. At this intermediate

step, the ALJ considers “all [the claimant’s] symptoms . . . and the extent to which [the

claimant’s] symptoms can reasonably be accepted as consistent with the objective medical

evidence and other evidence.” 20 C.F.R. §§ 404.1529(a), 416.929(a). This involves a two-step

inquiry where the ALJ must (1) determine whether an underlying medically determinable

mental impairment or impairments could reasonably be expected to produce the claimant’s

symptoms and, if so, (2) evaluate the intensity, persistence, and limiting effects of the

claimant’s symptoms to determine the extent to which they limit the claimant’s functional

limitations. See 20 C.F.R. §§ 404.1529(b)–(c), 416.929(b)–(c).

       Here, based on her consideration of the medical opinions and other relevant evidence

in the record, the ALJ determined that Wanner had the RFC to perform a full range of work

at all exertional levels with the following non-exertional limitations: Wanner (1) “has the

ability to understand, to remember, and to carry out simple instructions in an environment

free of fast paced production requirements, involving only simple work related decisions, with

few workplace changes;” and (2) “is also limited to only occasional interaction with co-



                                             -7-
         Case 3:19-cv-01524-KM Document 14 Filed 08/01/20 Page 8 of 15



workers and the public.” (Doc. 5-5, at 10).

       E.    STEP FOUR

       Having assessed a claimant’s RFC, step four requires the ALJ to determine whether

the claimant has the RFC to perform the requirements of his or her past relevant work. 20

C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). A finding that the claimant can still perform

past relevant work requires a determination that the claimant is not disabled. 20 C.F.R. §§

404.1520(a)(4)(iv), 416.920(a)(4)(iv). Past relevant work is defined as work that the claimant

has done within the past 15 years, that was substantial gainful activity, and that lasted long

enough for the claimant to learn how to do it. 20 C.F.R. §§ 404.1560(b), 416.960(b). “If the

claimant can perform his past relevant work despite his limitations, he is not disabled.” Hess,

931 F.3d at 202 (citing 20 C.F.R. § 404.1520(a)(4)(iv)).

       Here, the ALJ found that Wanner could perform past relevant work as a cleaner or

housekeeper as actually and generally performed. (Doc. 5-5, at 13). With this finding, Wanner

was determined not disabled pursuant to 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).

(Doc. 5-5, at 13). However, the ALJ found that other jobs exist in the national economy which

Wanner could perform, so proceeded to discuss step five. (Doc. 5-5, at 13).

       F.    STEP FIVE

       At step five of the sequential analysis process, the ALJ considers the claimant’s age,

education, and work experience to see if a claimant can make the adjustment to other work.

20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). These factors are not considered when

evaluating a claimant’s ability to perform past relevant work. 20 C.F.R. §§ 404.1560(b)(3),

416.960(b)(3). If a claimant can adjust to other work, he or she will not be considered disabled.

20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

                                              -8-
         Case 3:19-cv-01524-KM Document 14 Filed 08/01/20 Page 9 of 15



       In her step-five analysis, the ALJ determined that Wanner was 8 years old on the

alleged onset date, defined as a “younger individual age 18-49” as set forth by 20 C.F.R. §§

404.1563, 416.963, and has “at least a high school education and is able to communicate in

English” as considered in 20 C.F.R. §§ 404.1564, 416.964. (Doc. 5-5, at 13-14). The ALJ

determined that upon consideration of these factors, Wanner’s RFC, and the testimony of a

vocational expert, “[Wanner] is capable of making a successful adjustment to other work that

exists in significant numbers in the national economy.” (Doc. 5-5, at 14). The ALJ specifically

identified occupations of laundry laborer, bakery worker conveyer line, and machine

tender/laminating, all unskilled jobs with at least 150,000 openings nationally. (Doc. 5-5, at

14).

IV.    DISCUSSION

       On appeal, Wanner submits that (1) the ALJ erred and abused her discretion by failing

to consider particular limitations arising from Wanner’s bipolar disorder, his anxiety, his

ADHD, and his learning disorder; (2) the ALJ erred and abused her discretion in failing to

consider limitations arising from conditions which the ALJ did not consider to be severe

despite evidence of their relations to ongoing issues and limitations; (3) the ALJ failed to

consider limitations which should have been labeled severe; and (4) the ALJ erred and abused

her discretion by failing to give proper weight to medical opinions from Dr. Karen Medzoyan.

(Doc. 9, at 11-25).

       A.   THE ALJ FAILED TO IDENTIFY SUBSTANTIAL EVIDENCE INCONSISTENT
            WITH DR. MEDZOYAN’S OPINIONS.

       Wanner’s most specific assertion of error is that the ALJ failed to give proper weight

to the medical opinions of Dr. Karen Medzoyan (“Dr. Medzoyan”), Wanner’s treating


                                             -9-
        Case 3:19-cv-01524-KM Document 14 Filed 08/01/20 Page 10 of 15



physician. (Doc. 9, at 21). In challenging the ALJ’s decision to give Dr. Medzoyan’s opinions

limited weight, Wanner submits that Dr. Medzoyan was in the best position to determine his

non-exertional limitations because she treated him for more than 10 years. (Doc. 9, at 24). As

noted by the ALJ, Dr. Medzoyan opined that Wanner “would have marked restrictions with

his ability to perform activities within a schedule, maintain regular attendance and be

punctual within customary tolerances.” (Doc. 5-5, at 12). The ALJ also noted Dr.

Medzoyan’s determination that Wanner would have “marked restrictions with his ability to

complete a normal workday and workweek without interruptions from psychologically based

symptoms.” (Doc. 5-5, at 12). Finally, the ALJ noted Dr. Medzoyan’s opinion that Wanner

“would be extremely limited with his ability to tolerate normal levels of stress and would need

to miss 6-8 days of work per month.” (Doc. 5-5, at 12). Dr. Medzoyan wrote in her assessment

that Wanner would not be able to work on a regular and sustained basis: “Due to

relapsing/remitting course of bipolar disorder, Max is capable of working during periods of

remission. He is currently struggling with a depressed episode with suboptimal hygiene, poor

motivation, poor energy, impaired concentration.” (Doc. 5-18, at 91).

       In this case, the evidence shows that at the time of the residual functional capacity

assessment, Dr. Medzoyan had treated Wanner monthly from June 16, 2008, until May 12,

2017, a period of nearly nine years. (Doc. 5-18, at 88). This treatment history clearly qualifies

Dr. Medzoyan as a treating source whose medical opinion deserves the presumption of

controlling weight. See 20 C.F.R. § 404.1527(a)(2), (c)(2); Morales v. Apfel, 225 F.3d 310, 317

(3d Cir. 2000).

       “A cardinal principle guiding disability eligibility determinations is that the ALJ



                                             - 10 -
           Case 3:19-cv-01524-KM Document 14 Filed 08/01/20 Page 11 of 15



accord treating physicians’ reports great weight, especially when their opinions reflect expert

judgment based on a continuing observation of the patient's condition over a prolonged period

of time.” Morales, 225 F.3d at 317 (internal quotation marks omitted). However, “[a] treating

source’s opinion is not entitled to controlling weight if it is ‘inconsistent with the other

substantial evidence in [the] case record.’” Scouten v. Comm'r Soc. Sec., 722 F. App’x 288, 290

(3d Cir. 2018) (alteration in original) (quoting 20 C.F.R. § 404.1527(c)(2)); see 20 C.F.R. §§

416.920a(d)(3), 416.945. Where the “ALJ provide[s] sufficient reasons for the weight given

to the evidence from [a] . . . treating physician[],” which reasons, in most cases, can be set

forth in a sentence or short paragraph, there is no basis for disturbing the ALJ’s weight

determination. Sponheimer v. Comm’r of Soc. Sec., 734 F. App’x 805, 807 (3d Cir. 2018). The

ALJ gave limited weight to Dr. Medzoyan’s opinion because (1) it was “not supported by the

counseling/progress notes described above and contained through the record;” (2) Wanner

had not required inpatient psychological admissions since 2010; (3) Wanner has friends,

including a girlfriend; (4) Wanner has worked part-time over the past four years; and (5)

Wanner routinely spends time with others playing cards and video games. (Doc. 5-5, at 12). 4

For the reasons discussed below, the ALJ failed to identify substantial evidence inconsistent

with Dr. Medzoyan’s opinion.

       First, the ALJ identifies no specific evidence within the counseling/progress notes

which would be inconsistent with Dr. Medzoyan’s opinions regarding Wanner’s ability to



       4
         The facts that Wanner is able to maintain friendships, including a girlfriend, and that
he routinely plays cards and video games are not inconsistent with Dr. Medzoyan’s opinions
that he would have marked restrictions with his ability to maintain a consistent work schedule
without interruptions and without having to miss 6-8 days per month. See (Doc. 5-5, at 12).

                                             - 11 -
        Case 3:19-cv-01524-KM Document 14 Filed 08/01/20 Page 12 of 15



show up to work. (Doc. 5-5, at 10-11). The ALJ must develop the record and explain findings

so as to permit meaningful review; the Court is precluded from conducting its own

independent analysis of the record. Fargnoli v. Massanari, 247 F.3d 34, 44 n. 7 (3d Cir. 2001)

(noting that the court may not rely on medical records found in its own independent analysis

and not mentioned by the ALJ); Burnett v. Commissioner of Social Sec. Admin., 220 F.3d 112,

119-20 (3d Cir. 2000) (explaining that the ALJ must discuss the evidence and explain the

reasoning for its determination). The ALJ, in describing the substance of Wanner’s

counseling/progress notes, does not touch upon Wanner’s ability to perform within a set

schedule, maintain regular attendance and punctuality, avoid work interruptions due to the

onset of psychologically-based symptoms, or his need to miss 6-8 days of work per month.

(Doc. 5-5, at 10-11); see (Doc. 5-5, at 12). Additionally, it was improper for the ALJ to simply

say that the record contains evidence contradicting Dr. Medzoyan’s opinion, rather

inconsistent evidence must be identified in the decision. See Burnett, 220 F.3d at 119-20. The

ALJ’s descriptions of Wanner’s counseling/progress notes fail to show inconsistencies

between those notes and Dr. Medzoyan’s opinion. (Doc. 5-5, at 10-11; Doc. 5-18, at 91).

       Second, the ALJ improperly used Wanner’s lack of inpatient psychological admission

since 2010 to counter Dr. Medzoyan’s opinions. Before inferring from lack of medical

treatment that a claimant is capable of higher functionality, the ALJ must seek explanation

for the lack of medical treatment “to determine whether there are good reasons for such

behavior.” Goss v. Astrue, 2014 WL 888497, at *10 (M.D. Pa. 2014). If evidence of good reason

is not in the record, the ALJ must question the claimant on the subject. Goss, 2014 WL

888497, at *10. At his administrative hearing, the extent of the questioning on the subject of



                                             - 12 -
        Case 3:19-cv-01524-KM Document 14 Filed 08/01/20 Page 13 of 15



Wanner’s inpatient psychological admission was to determine the reason he was admitted.

(Doc. 5-5, at 42). The ALJ made no inquiry into Wanner’s reasons for lack of admission in

the years since 2010. (Doc. 5-5, at 21-60). Having not made such inquiry, the ALJ was

precluded from using Wanner’s lack of inpatient admission as substantive evidence

inconsistent with Dr. Medzoyan’s opinion. See Goss, 2014 WL 888497, at *10.

       Third, though Wanner did occasionally perform part-time work over the past four

years, his struggle to maintain such work supports Dr. Medzoyan’s opinion that he would

have limited ability to sustain a full-time work schedule. See (Doc. 5-5, at 12). “The question

posed by a disability determination is whether the claimant can engage in substantial gainful

activity. An attempt to work that ultimately fails because of the symptoms of the disability is

not substantial gainful activity.” Morales v. Apfel, 225 F.3d 310, 319 (3d Cir. 2000). Wanner’s

first job was at McDonald’s, a job he held for six months on a part-time basis; his second was

through Job Corps, which he held for two to three weeks; the third with Planet Fitness, which

he held for two months; and the fourth was at Weis Markets, which he held for approximately

four months. (Doc. 5-5, at 24-26). Wanner was unable to maintain these jobs because of his

need to attend appointments to control his symptoms, his precarious living situation, and his

struggle with the “relapsing/remitting course of bipolar disorder.” (Doc. 5-5, at 27, 30-33); see

(Doc. 5-18, at 91). Wanner’s struggle to maintain these part-time jobs cannot be used by the

ALJ as evidence that Wanner’s work history is inconsistent with his treating physician’s

opinion that he would be limited in his ability to sustain a full-time schedule without

interruptions. See Morales, 225 F.3d at 319; see also Barnett v. Berryhill, 2018 WL 7550259, at

*7 (M.D. Pa. 2018) (“It has long been recognized that being available for part-time work is



                                             - 13 -
        Case 3:19-cv-01524-KM Document 14 Filed 08/01/20 Page 14 of 15



not necessarily inconsistent with disability allegations.”). Morder v. Colvin, 216 F. Supp. 3d

516, 528 (M.D. Pa. 2016) (holding that a doctor’s release to light work on a part-time basis

does not provide evidence that the claimant could work in any capacity on a full-time basis).

       Dr. Medzoyan had treated Wanner approximately every month for nine years at the

time of her residual functional capacity assessment. (Doc. 5-18, at 88). She assessed that

Wanner is not a malingerer and that his impairment had lasted, or could be expected to last,

at least 12 months. (Doc. 5-18, at 88). She opined that he would have marked limitations in

performing activities within a schedule, maintaining regular attendance, and maintaining

punctuality within customary tolerances. (Doc. 5-18, at 89). She also opined that Wanner

would have marked limitations in his ability to complete a normal workday and workweek

without interruptions from psychologically-based symptoms and to perform at a consistent

pace without an unreasonable number of and length of rest periods. (Doc. 5-18, at 90). She

assessed that he would need to miss work at least 6-8 days per month. (Doc. 5-18, at 91). In

her decision, the ALJ failed to identify substantial evidence inconsistent with these opinions,

therefore these opinions were entitled to controlling weight. (Doc. 5-5, at 10-13); see Scouten,

722 F. App’x at 290. However, the ALJ afforded these opinions only limited weight and did

not incorporate them into Wanner’s RFC. (Doc. 5-5, at 10). Furthermore, the Vocational

Expert at Wanner’s administrative hearing testified that four or more days per month of

absence would preclude employment, therefore the ALJ’s failure to properly address Dr.

Medzoyan’s opinion does not constitute harmless error. (Doc. 5-5, at 58). For these reasons,

vacatur and remand is warranted.

       Because the Court orders vacatur of the ALJ’s decision based on an erroneous



                                             - 14 -
        Case 3:19-cv-01524-KM Document 14 Filed 08/01/20 Page 15 of 15



evaluation of the medical opinion evidence, it declines to address Wanner’s other allegations

of error, as “[a] remand may produce different results on these claims, making discussion of

them moot.” Burns v. Colvin, 156 F. Supp. 3d 579, 598 (M.D. Pa. 2016).

V.     CONCLUSION

       Based on the foregoing, the Commissioner’s decision to deny Wanner benefits is

ordered VACATED and REMANDED to the Commissioner to fully develop the record,

conduct a new administrative hearing, and appropriately evaluate the evidence pursuant to

sentence four of 42 U.S.C. § 405(g). The Clerk of Court will be directed to CLOSE this case.

       An appropriate Order follows.




Dated: August 1, 2020                                    s/ Karoline Mehalchick
                                                         KAROLINE MEHALCHICK
                                                         United States Magistrate Judge




                                           - 15 -
